UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1774


KAREN YOHANA GARCIA-FUENTES,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.


On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 22, 2018                                         Decided: April 6, 2018


Before DUNCAN, AGEE, and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


John T. Riely, Rockville, Maryland, for Petitioner. Chad A. Readler, Principal Deputy
Assistant Attorney General, Carl McIntyre, Assistant Director, Sharon M. Clay, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Karen Yohana Garcia-Fuentes, a native and citizen of Honduras, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing her appeal

from the immigration judge’s (IJ) denial of her requests for asylum and withholding of

removal. *

       Before the immigration judge, Garcia-Fuentes claimed to have a well-founded fear

of persecution in Honduras on account of her imputed political opinion and her

membership in a particular social group that she defined as “young, unprotected

entrepreneurial moms in Honduras expressly opposed to gang practices, principles, and

values and who wish to protect their own health and safety and welfare as well as that of

their families from such practices, principles, and values.” The agency also sua sponte

considered Garcia-Fuentes’ eligibility for relief based on her membership in the particular

social group of her family.

       Before this court, however, Garcia-Fuentes advances a different protected ground

in order to establish her eligibility for relief. Abandoning the grounds she presented before

the agency, she now argues that the gangs sought to persecute her on account of her

membership in the particular social group of merchants. We lack jurisdiction over Garcia-

Fuentes’ new claims, which were not properly exhausted before the Board. See 8 U.S.C.

§ 1252(d)(1) (2012) (“A court may review a final order of removal only if . . . the alien has


       *
        Garcia-Fuentes does not appeal the agency’s denial of her request for protection
under the Convention Against Torture (CAT), conceding that “no good faith basis for relief
under CAT exists.”

                                             2
exhausted all administrative remedies available to the alien as of right.”); Kporlor v.

Holder, 597 F.3d 222, 226 (4th Cir. 2010) (“It is well established that an alien must raise

each argument to the [Board] before we have jurisdiction to consider it.” (internal

quotations omitted)). Accordingly, we dismiss the petition for review. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                  PETITION DISMISSED




                                            3